PER Cueiam.
The deputy sheriff did not testify to any confession by the defendant. On the contrary, he testified that the defendant, in his statement to the officer, denied the charge. However, the statements of the defendant, as to which the officer was permitted to testify, concerning the defendant’s whereabouts on the afternoon of the alleged robbery, though on their face exculpatory, may have been prejudicial in the eyes of the jury since the defendant did not inform the officer that he had been with Evans or Wiggins on the day in question. In any event, there was uncontradicted testimony on the voir dire examination that, before the defendant made any statement, he was fully advised of his rights under the rule of Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, and, thereupon, the defendant stated that he did not want a lawyer. The defendant’s own testimony shows that he was not unacquainted with the judicial proceedings in criminal matters. There was ample evidence to support the finding of the trial judge that the statements by the defendant to the deputy sheriff were voluntary and there was no error in permitting the deputy sheriff to testify as to such statements. See State v. Gray, 268 N.C. 69, 150 S.E. 2d 1.
The defendant’s contention that the court expressed an opinion in the statement in the charge that it was “elicited” on cross examination that the defendant had been convicted previously of other offenses is without substance.
No error.